DETAILED ACTION
 
Introduction
1.         This office action is in response to Applicant’s submission filed on 03/06/2020.   Claim 1 is pending in the application and has been examined. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.         The drawings filed on 03/06/2020 have been accepted and considered by the Examiner.

Statutory Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,495,345, already of record. See e.g., Table 1 below. This is a statutory double patenting rejection.
Table 1:
Current App. ‘737
1. A method for improving natural language processing conducted by a natural language model, the method comprising: accessing, at a first node in a logical hierarchy configured to guide classification of a plurality of documents by the natural language model, at least one rule associated with the first node, said at least one rule defining a first factor for determining whether a document among the plurality of documents is to be classified into the first node; identifying a percolation criterion associated with a second node in the logical hierarchy that is a parent node to the first node, said percolation criterion indicating that the at least one rule associated with the first node is to be associated also with the second node; based on the identified percolation criterion, associating the at least one rule with the second node such that the at least one rule defines a second factor for determining whether the document is to also be classified into the second node; accessing the document for natural language processing; and classifying the document according to the logical hierarchy by determining whether the document is to be classified into at least one of the second node and the first node based on the at least one rule associated with both the first node and the second node.
U.S. Patent ‘345
1. A method for improving natural language processing conducted by a natural language model, the method comprising: accessing, at a first node in a logical hierarchy configured to guide classification of a plurality of documents by the natural language model, at least one rule associated with the first node, said at least one rule defining a first factor for determining whether a document among the plurality of documents is to be classified into the first node; identifying a percolation criterion associated with a second node in the logical hierarchy that is a parent node to the first node, said percolation criterion indicating that the at least one rule associated with the first node is to be associated also with the second node; based on the identified percolation criterion, associating the at least one rule with the second node such that the at least one rule defines a second factor for determining whether the document is to also be classified into the second node; accessing the document for natural language processing; and classifying the document according to the logical hierarchy by determining whether the document is to be classified into at least one of the second node and the first node based on the at least one rule associated with both the first node and the second node.


Nonstatutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 11 and 18 of U.S. Patent No. 9,495,345. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale. By comparing Claim 1 in the current App. ‘737 and Claims 11 and 19 in U.S. Patent ‘345, the only difference is in the statutory category as Claim 1 recites a method whereas Claims 11 and 18 recite a system and a non-transitory computer readable medium correspondingly in addition of other elements (See e.g., “…a memory; and a processor coupled to the memory…”, and “…instructions that, when executed by a processor, cause the processor to perform operations…”). 
The mentioned Claim 1 in the present Application ‘737 when compared to Claims 11 and 18 in U.S. Patent ‘345 are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities in the table 2 below. Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations (See e.g., a system and a non-transitory computer readable medium correspondingly in addition of other elements (See e.g., “…a memory; and a processor coupled to the memory…”, and “…instructions that, when executed by a processor, cause the processor to perform operations…”) in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.  
Table 2:
Current App. ‘737
1. A method for improving natural language processing conducted by a natural language model, the method comprising: 



accessing, at a first node in a logical hierarchy configured to guide classification of a plurality of documents by the natural language model, at least one rule associated with the first node, said at least one rule defining a first factor for determining whether a document among the plurality of documents is to be classified into the first node; identifying a percolation criterion associated with a second node in the logical hierarchy that is a parent node to the first node, said percolation criterion indicating that the at least one rule associated with the first node is to be associated also with the second node; based on the identified percolation criterion, associating the at least one rule with the second node such that the at least one rule defines a second factor for determining whether the document is to also be classified into the second node; accessing the document for natural language processing; and classifying the document according to the logical hierarchy by determining whether the document is to be classified into at least one of the second node and the first node based on the at least one rule associated with both the first node and the second node.
U.S. Patent ‘345
11. A system comprising: a memory; and a processor coupled to the memory and configured to: 




access, at a first node in a logical hierarchy configured to guide classification of a plurality of documents by the natural language model, at least one rule associated with the first node, said at least one rule defining a first factor for determining whether a document among the plurality of documents is to be classified into the first node; identify a percolation criterion associated with a second node in the logical hierarchy that is a parent node to the first node, said percolation criterion indicating that the at least one rule associated with the first node is to be associated also with the second node; based on the identified percolation criterion, associate the at least one rule with the second node such that the at least one rule defines a second factor for determining whether the document is to also be classified into the second node; access the document for natural language processing; and classify the document according to the logical hierarchy by determining whether the document is to be classified into at least one of the second node and the first node based on the at least one rule associated with both the first node and the second node.
U.S. Patent ‘345
18. A non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to perform operations comprising: 

accessing, at a first node in a logical hierarchy configured to guide classification of a plurality of documents by the natural language model, at least one rule associated with the first node, said at least one rule defining a first factor for determining whether a document among the plurality of documents is to be classified into the first node; identifying a percolation criterion associated with a second node in the logical hierarchy that is a parent node to the first node, said percolation criterion indicating that the at least one rule associated with the first node is to be associated also with the second node; based on the identified percolation criterion, associating the at least one rule with the second node such that the at least one rule defines a second factor for determining whether the document is to also be classified into the second node; accessing the document for natural language processing; and classifying the document according to the logical hierarchy by determining whether the document is to be classified into at least one of the second node and the first node based on the at least one rule associated with both the first node and the second node.



Allowable Subject Matter
7.       Claim 1 would be allowable over the prior art of record.
8.       The following is an Examiner’s Statement of Reasons for Allowance:
As per independent Claim 1, the Applicant teaches a method for improving natural language processing conducted by a natural language model comprising inter alia the limitations: 
“accessing, at a first node in a logical hierarchy configured to guide classification of a plurality of documents by the natural language model, at least one rule associated with the first node, said at least one rule defining a first factor for determining whether a document among the plurality of documents is to be classified into the first node; identifying a percolation criterion associated with a second node in the logical hierarchy that is a parent node to the first node, said percolation criterion indicating that the at least one rule associated with the first node is to be associated also with the second node; based on the identified percolation criterion, associating the at least one rule with the second node such that the at least one rule defines a second factor for determining whether the document is to also be classified into the second node; accessing the document for natural language processing; and classifying the document according to the logical hierarchy by determining whether the document is to be classified into at least one of the second node and the first node based on the at least one rule associated with both the first node and the second node.” 

Closest Prior Art:
Liang et al., (U.S. Patent: 8,725,739), hereinafter referred to as LIANG, already of record, teaches enhanced computer- and network-based methods and systems for automated categorization (or classification) of texts into predefined categories comprising determining at least one corresponding category includes aggregating common nodes in taxonomic paths that are associated with the determined entities and that are part of a graph, by: determining a first taxonomic path associated with a first one of the determined entities, the first path including multiple connected nodes that are in the graph and that represent a hierarchy of categories for the first entity; determining a second taxonomic path associated with a second one of the determined entities, the second path including multiple connected nodes that are in a graph and that represent a hierarchy of categories for a second entity.  LIANG furthermore provides determining a common node between the first and second taxonomic paths, the common node representing the at least one corresponding category, such that the first and second entities are both in an is-a relationship with the at least one corresponding category; and storing, for each of the content items, the determined multiple corresponding entities and the determined at least one corresponding category, (LIANG, claims 1, 22, and 26). 
Maddox (U.S. Patent Application Publication: 2005/0060140), hereinafter referred to as MADDOX, also already of record, teaches a semantic feature structure comparing techniques and applications where a common node is selected. In MADDOX, one of two nodes of a structure 74 may be selected, if it is a node having commonality with a node of the reference semantic feature structure. MADDOX furthermore teaches that a common node can be selected iteratively by stepping through each node in the structure under consideration and comparing the node to each node in the reference structure. If the word of a node of the reference structure matches with a word of a node of the structure under consideration, the features of the two nodes are compared. After a node has been matched, it is marked in order to prevent duplication of processing, (MADDOX Figs. 6, 7, ¶¶56-70).
Although LIANG discloses automated first and second taxonomic path hierarchical categorization techniques and applications including multiple connected nodes, and MADDOX discloses node comparing and selection techniques and applications, LIANG and MADDOX do not appear to teach or fairly suggest either individually or in reasonable combination the recited limitations as claimed in independent Claim 1 correspondingly.
Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marinica et al., (Marinica, C., & Guillet, F. (2010). Knowledge-based interactive postmining of association rules using ontologies. IEEE Transactions on knowledge and data engineering, 22(6), 784-797), hereinafter referred to as Marinica et al., discloses, see e.g., “…a 
    PNG
    media_image1.png
    253
    552
    media_image1.png
    Greyscale
 new interactive approach to prune and filter discovered rules. First…to use ontologies in order to improve the integration of user knowledge in the postprocessing task. Second…the Rule Schema formalism extending the specification language...Furthermore, an interactive framework is designed to assist the user throughout the analyzing task. Applying our new approach over voluminous sets of rules, we were able, by integrating domain expert 
    PNG
    media_image2.png
    229
    535
    media_image2.png
    Greyscale
knowledge in the postprocessing step, to reduce the number of rules to several dozens or less.  Moreover, the quality of the filtered rules was validated by the domain expert at various points in the interactive process…” (See e.g., Marinica et al., Abstract, Figs. 3, 4).
Please, see PTO-892 for more details. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656